DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	 The amendment filed on 31 July 2020 has been entered. 
1c. 	The replacement drawings filed on 31 July 2020 are acceptable. 

Claim Status:
1d.	Claims 1-17 are pending.
Information Disclosure Statement:

2.	The information disclosure statement filed on 19 May 2020 has been received and complies with the provisions of 37 CFR §1.97 and §1.98. The references in parent application 15/312,663 have been considered as to the merits.  
Specification: 
3.	The disclosure is objected to because of the following informalities:
3a.	The status of the parent non-provisional Application 15/312,663, must be corrected, by inserting U.S. Patent Number 10,695,406 after the filing date of said application.
3b.	The disclosure contains an embedded hyperlink and/or other form of browser executable code, on page 11, [0046] and page 126 [0319]. Applicant is required to delete the embedded hyperlink and/or other form of browser executable code.  Please examine the specification carefully for any other hyperlinks in the text and delete them. See MPEP § 608.01.  Appropriate correction is required.
3c.	The Brief Description of the Drawings for figure 30, does not refer to panels A-D, (see page 13, 0057). 
	Appropriate correction is required.

Drawings:
3d.	The drawings are objected to because:
The instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figures 4 of the instant application, for example, are presented on multiple separate panels/pages. The panels of drawings should be labeled as ''Figures 4A and 4B, etc.''.  Applicant is reminded that once the drawings are changed to meet the separate numbering requirement of 37 C.F.R. 1 1.84(U)(1), Applicant is required to file an amendment to change the Brief Description of the Drawings and the rest of the specification accordingly.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Sequence Compliance:

4. 	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825). Specifically, claim 11 recites a sequence that is not accompanied by the required reference to the relevant sequence identifiers. See the attached PTO-2301 sequence compliance form. 
APPLICANT IS GIVEN THREE MONTHS FROM THE DATE OF THIS LETTER WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.F.R. §§ 1.821- 1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136. In no case may an applicant extend the period for response beyond the six month statutory period. Direct the response to the undersigned. Applicant is requested to return a copy of the attached Notice to Comply with the response. Please direct all replies to the United States Patent and Trademark Office via one (1) of the following: 
1. Electronically submitted through EFS-Web
(https://www.uspto.gov/patents-application-process/applying-online/about-efs-web)
2. Mailed to: 
Mail Stop Sequence 
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

3. Hand Carry, Federal Express, United Parcel Service or other delivery service to: 
U.S. Patent and Trademark Office 
Mail Stop Sequence 
Customer Window 
Randolph Building 401 Dulany Street 
Alexandria, VA 22314

Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 10-18 of U.S. Patent No. 10,695,406, in view of Cobleigh, et al, (The American Journal of Pathology, 01/2013, Vol. 182, No. 1, pages 21-28). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a therapeutic agent comprising an IL-22 polypeptide fused to an antigen-binding molecule.  The instant claims encompass administration of a therapeutic agent which comprises IL-22 and an antigen-binding molecule (antibody) to treat a metabolic disorder of the liver. Meanwhile, claims 1, 3, 6, and 15-18 of the ‘406 patent recite a therapeutic agent comprising IL-22 and an antigen-binding molecule and a method for reducing oxidative and/or endoplasmic reticulum (OER) stress in a β-cell or promoting insulin secretion by administering the therapeutic agent.
It is noted that the amino acid sequences recited in the instant claims are 100% identical to the same sequences recited in claims 10-14 of the ‘406 patent. Additionally, the therapeutic agents recited in claim 14 of the ‘406 patent meet the limitations of instant claims 5, 6, 8-11, 13-14.  For example, the amino acid sequence of SEQ ID NO: 285 of the therapeutic agent recited in claim 14 of the patent (and instant claim 15) comprises a ScaB1 antibody (comprising SEQ ID NOs: 62, 63, 68, 72, 73, 78) conjugated to the N-terminus of the mature sequence of IL22 (instant SEQ ID NO: 4) via a GGGGS linker (Figure 34c).
The claims of the ‘406 patent do not recite that the antigen binding molecule is conjugated to the C-terminus of the IL-22 polypeptide.  The claims of the ‘406 patent also do not specifically recite treating a metabolic disorder of the liver.
First, it is noted that the claims of the ‘406 patent recite the same fusion therapeutic agents as recited in the method claims of the instant application.
Second, the specification of the ‘406 patent teaches that the therapeutic agent recited in the patented claims may treat a metabolic disorder of the liver, such as non-alcoholic steatohepatitis (NASH) and non-alcoholic fatty liver disease (NAFLD) (column 5, lines 4-15; column 27, lines 57-67 through column 28, lines 1-6). With respect to claims 7 and 12, the ‘406 specification teaches that the targeting agent is suitably attached to the beta cell OER stress inhibitor either directly or indirectly (e.g., via an intervening linker to the N-terminus or the C-terminus of the beta-cell OER stress inhibitor), (column 4, lines 54-59).
Applicant is reminded that (i) the portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim and (ii) when ascertaining the scope of the reference claim to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed (see MPEP §804(II)(B)(2)(a) and Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); see also, In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003)).  
Third, Cobleigh et al teach that there is a clear support that IL-22 plays a protective role in the prevention of hepatocellular damage, (see page 23, column 2). The reference teaches that IL-22 treatment ameliorates alcoholic fatty liver, liver damage, and hepatic oxidative stress in a mouse model of alcohol-induced liver injury, and deletion of STAT3 from hepatocytes eliminates the hepatoprotection provided by IL22 in this model, (page 24, column 1). 
Therefore, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the IL-22/antigen binding domain therapeutic agent and methods of reducing OER stress in beta cell (to promote insulin secretion and inhibit beta cell degeneration as recited in the claims of the ‘406 patent by treating a metabolic disorder of the liver comprising administering the same therapeutic agent, as recited by the instant claims and Cobleigh et al. One skilled in the art would have been motivated to make that modification and would have expected success, because Cobleigh et al teaches that IL-22 plays a protective role in the prevention of hepatocellular damage.
Applicant is reminded that the prohibition of nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office Action requirement for restriction (MPEP § 804.01).  Additionally, in order to receive the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application (MPEP § 804.01).  Although the instant application is a divisional of application 15/312,663 (now U.S. Patent 10,695,406), the instant claims were never entered, restricted, or removed from the ‘663 application.



Claim Rejections - 35 USC § 112; [a]: total lack of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-17 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter that was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The instant claims encompass a method of treating metabolic disorder of the liver, comprising administering a therapeutic agent that comprises an IL-22 fused or otherwise conjugated directly or indirectly with an antigen binding molecule that comprises specific heavy/light chain variable sequences.
	The claims broadly encompass treating “metabolic disorders of the liver” and the specification defines metabolic disorders of the liver as including pre-diabetes, diabetes (type I or type II), metabolic syndrome, obesity, non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), diabetic dyslipidemia, hyperlipidemia, hypertension, hypertriglyceridemia, hyperfattyacidemia, and hyperinsulinemia, (0211). The specification teaches a conjugate that comprises human IL-22 and an anti-ScaB1, (IL-22-ScaB1), and demonstrate that the conjugate substantially increases targeting to the pancreatic islets, (see figure 29 and 0314). The specification teaches that the IL-22-ScaB1 construct comprises the heavy chain of SEQ ID NO:47, the light chain of SEQ ID NO:51, human IL-22 and linkers, (see SEQ ID NO:285 and figure 34). 
However, the relevant art teaches that IL-22 is an important cytokine that plays a protective, but also pathogenic role in several tissues/ organs, including the liver. For example, Cobleigh et al, (The American Journal of Pathology, 2013; Vol. 182, No. 1, pages 21-28), teach that at present, most studies support a clear protective role for IL22 in the prevention of hepatocellular damage, (see page 23, column 2). The reference teaches that IL-22 treatment ameliorates alcoholic fatty liver, liver damage, and hepatic oxidative stress in a mouse model of alcohol-induced liver injury, and deletion of STAT3 from hepatocytes eliminates the hepatoprotection provided by IL22 in this model, (see page 24, Column 1). The reference also teaches that IL-22 can have dual protective and pathogenic hepatocellular effects. For example, IL-22 increases hepatocyte proliferation, inhibits apoptosis, stimulates liver progenitor cells, and down-regulates fibrosis (page 24, column 2; Figure 1). Conversely, IL-22 may contribute to liver disease pathogenesis by promoting the migration of inflammatory cells in the liver and may also up-regulate chemokine and matrix metalloproteinase expression, and promote neutrophil migration in the liver (page 24, top of column 1 through 1st full paragraph). IL-22 may also promote the development of hepatocellular carcinoma (HCC), (see figure 1; page 24, column 2, 2nd full paragraph). Likewise, Zhao et al (Hepatology; 2014;59:1331-1342) teach that the hepatoprotective effect of IL-22 has been well documented in acute liver injury, however, there is also evidence that IL-22 plays a detrimental role in exacerbating chronic liver injury and inflammation, (see page 1339, column 2). Finally, Jiang et al, (Hepatology, 2011, Vol. 54, No. 3, pages 900-909), teach that IL-22 promotes human hepatocellular cancer, (HCC) development in Diethyl-Nitrosamine, (DEN) induced mouse HCC model, (see page 905, column 2). The reference teaches that IL-22 promotes tumor growth and metastasis in vivo and that serum IL-22 is significantly up-regulated both in chronic hepatitis and HCC patients compared with controls, (see figure 1 and page 902, column 1). 
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination.  In the instant case, the specification provides guidance and working examples that indicate the generation of IL-22-ScaB1, (which comprises IL-22 and an antigen binding molecule that comprises the heavy and light chain CDR sequences) as recited in claims 1-3 and 14 and teaches that said conjugate enhances IL-22 activities in different models, (see figures 24, 26, 29). However, as set forth above, administration of a conjugate comprising an IL-22 and antigen binding molecule also has the potential of having a detrimental effect in a subject, (see Zhao, Jiang and Cobleigh above). A large quantity of experimentation would be required of the skilled artisan to determine the role that IL-22 plays in all metabolic disorders of the liver and then administer the therapeutic agent of the instant claims and measure therapeutic efficacy.  Such experimentation is considered undue.  Additionally, due to the limited guidance in the specification and the state of the art regarding the differing effects of IL-22 in the liver, one skilled in the art would not be able to predict that the IL-22-ScaB1 therapeutic agent recited in the claims would treat all possible metabolic disorders of the liver. 
Therefore, due to the large quantity of experimentation necessary to treat all possible metabolic disorders by administration of a IL-22-ScaB1 therapeutic agent; the  lack of guidance in the specification regarding the same; the complex nature of the invention coupled with the state of the prior art, which establishes the IL-22 plays a dual protective and pathogenic role in several tissues/ organs, including the liver, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention. Thus, the invention recited in claims 1-17 is rendered non-enabling.  


  

Conclusion:
7.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        07 September 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647